62 F.3d 1411
NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.Shirley ADAMSON, Plaintiff, Appellant,v.Nancy MILLS, et al., Defendants, Appellees.
No. 94-2321.
United States Court of Appeals,First Circuit.
Aug. 2, 1995.

APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF MAINE [Hon.  Morton A. Brody, U.S. District Judge.]
Shirley Adamson on brief pro se.
Andrew Ketterer, Attorney General, and Leanne Robbin, Assistant Attorney General, on brief for appellees.
Before CYR, BOUDIN and LYNCH, Circuit Judges..
D.Me.
AFFIRMED.
PER CURIAM.


1
We have carefully reviewed the briefs and record and find no merit in plaintiff's contentions that defendants acted in the clear absence of any jurisdiction.  Under Maine law, state district courts have jurisdiction over the civil violations in question as well as power to enforce their orders through contempt.  20-A Me.  Rev. Stat.  Ann. Sec. 5053(2);  14 Me.  Rev. Stat.  Ann. Sec. 252.  Plaintiff's contention that a prosecutor must file a civil violation complaint supported by an affidavit before a district court acquires jurisdiction is wrong.  17-A Me.  Rev. Stat.  Ann. Sec. 17.  As for plaintiff's challenge to her arrest, the court's civil order of arrest was supported by a sworn motion signed by an assistant district attorney which clearly established probable cause to believe plaintiff had violated court orders.  The assistant district attorney's sworn statements were equivalent to affidavits.  Plaintiff's action was properly dismissed on judicial immunity grounds, and the district court did not err in denying discovery or further time for amendment since plaintiff failed to indicate any viable basis for overcoming defendants' immunity.


2
Plaintiff's motion to strike defendants' brief is denied.


3
Affirmed.